Citation Nr: 9921484	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-03 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971 and from January 1972 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center in 
Ft. Harrison, Montana (RO) which denied service connection for 
bilateral carpal tunnel syndrome.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained by the RO.

2.  There is competent medical evidence that the veteran's 
current bilateral carpal tunnel syndrome originated during 
service.


CONCLUSION OF LAW

The veteran's carpal tunnel syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  As a 
preliminary matter, the Board finds that the veteran's claim is 
plausible and capable of substantiation and therefore is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The Board 
also is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is required in 
order to comply with the duty to assist.  Id.

The veteran stated during his March 1998 hearing that during his 
over ten years serving in the Coast Guard, he performed numerous 
duties requiring strength and repetitive motion.  According to 
the veteran, he began experiencing numbness in his hands during 
service.  He testified that during service he was told that the 
numbness was due to hardening of the arteries and he was advised 
that he should reduce his coffee intake.  He stated that in the 
period immediately after service, and several years thereafter, 
he was not involved in heavy work or repetitive motion 
activities, so the pain and numbness did not bother him as much.  
In addition, he was on pain medication for other disabilities, 
and this medication also eased his hand and finger pain.  
However, the pain increased in the mid-1990's to the point where 
he sought treatment and eventually underwent surgery for the 
condition.

Service medical records show that in August 1978, the veteran was 
hit in the right wrist with a baseball bat.  X-rays showed the 
wrist to be within normal limits, however two months later the 
veteran was still experiencing pain.  The wrist was placed in a 
cast which was removed approximately two weeks later.  In 
September 1980, the veteran complained of a sharp pain in the 
right wrist with no history of recent trauma.  He was diagnosed 
with tendonitis.  There is no further mention of pain in the 
upper extremities in service medical records and the separation 
examination report notes normal upper extremities.

Post-service medical records show the veteran complained of left 
elbow pain and decreased strength and grip in October 1984.  He 
was diagnosed at the VA medical center (VAMC) in Ft. Harrison, 
Montana with epicondylitis of the left elbow.  In September 1995, 
the veteran first complained of numbness in his fingers.  VAMC 
records show that in November 1995, he complained of recent 
numbness, tingling and pain in both wrists, occurring off and on 
for 20 years, and originating while he was in the Coast Guard.  

Private medical records document an electromyography (EMG) 
performed in November 1995, resulting in diagnoses of bilateral 
carpal tunnel syndrome and mild ulnar compression neuropathy of 
the right elbow.  The veteran was examined in January 1996 by a 
private physician in the context of his claim for worker's 
compensation.  According to the report written by the examiner, 
the veteran had been experiencing increasing symptoms during the 
course of his recent employment which involved heavy equipment 
operation and shoveling.  The examiner opined that the veteran's 
carpal tunnel syndrome was 25% due to his recent employment, and 
that 75% of the condition preexisted that employment.  The 
examiner recommended that the veteran not continue employment as 
a loader operator.

In February 1996, a private physician performed a carpal tunnel 
syndrome release procedure on the veteran's right wrist and an 
anterior transfer of his right ulnar nerve.  A left carpal tunnel 
syndrome release was performed in April 1996.  The veteran 
continued treatment with this private physician until October 
1996.  The physician rendered an opinion in March 1998, stating 
that the veteran had been his patient for upper extremity 
neuropathies; that problems with the upper extremities began 
while the veteran was in the Coast Guard and that these were 
documented through records from Kodiac, Alaska [where the veteran 
was stationed] in 1978-80; that these records document 
paresthesias of the fifth finger and swelling of the hands; and 
that the problems persisted and worsened until the surgical 
procedures performed in early 1996 became necessary.

A general VA examination was performed in September 1996 followed 
by a specialized examination and EMG conducted by a neurologist 
in October 1996.  These examinations resulted in diagnoses of 
mild medial neuropathies at both wrists, despite the carpal 
tunnel syndrome releases which were performed.  The examiner did 
not have access to the report of the November 1995 EMG, and was 
therefore unable to compare it to the new EMG to determine 
whether the neuropathies had improved as a result of the carpal 
tunnel syndrome release procedures.  In January 1997, the veteran 
was seen at the VAMC for some continued numbness of the hands.

In August 1998, the same neurologist who had examined the veteran 
in October 1996 was asked by the RO to provide an opinion as to 
the etiology of the veteran's bilateral carpal tunnel syndrome.  
The neurologist performed a thorough review of the claims file, 
including service medical records, and recounted the veteran's 
history with respect to hand and wrist difficulties.  The 
neurologist also reviewed the two EMGs and other medical records 
pertaining to the condition.  He concluded that, although the 
veteran states he experienced numbness of the hands in service 
and that he complained to medical personnel, documentation of 
such complaints is absent in the service medical records.  
However, he further concluded that given the inservice activities 
described by the veteran, it would be reasonable to assume that 
these activities predisposed the veteran to developing carpal 
tunnel syndrome.  The neurologist further stated that post-
service manual labor and repetitive motion activities also 
provided a reasonable explanation for the origin of the veteran's 
symptoms.

Service connection may be granted for an injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  In this case, the Board finds that the veteran has 
presented a well grounded claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).  The Board also notes, 
however, that in deciding a veteran's claim, where the evidence 
is in relative equipoise, the benefit of the doubt should be 
afforded to the veteran.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board finds that the medical evidence of record is 
inconclusive with respect to the etiology of the veteran's carpal 
tunnel syndrome.  A January 1996 private physician opinion states 
that the veteran's carpal tunnel syndrome was caused 25% by his 
recent employment operating heavy machinery, and 75% to prior 
activities.  The veteran's private physician opined in March 1998 
that the veteran had symptoms in service which progressed into 
carpal tunnel syndrome.  This opinion was based both on service 
medical records and on history reported by the veteran.  The 
opinion of a neurologist asked to review the record by the RO in 
August 1998 was that the veteran's carpal tunnel syndrome could 
have arisen from his duties in service as described by the 
veteran, but also could have arisen from his activities after 
service.  The Board finds that these opinions place the evidence 
in relative equipoise, and therefore service connection should be 
granted to the veteran.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted .



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

